Citation Nr: 0900283	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-00 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to service connection for shortness of breath to 
include as due to an undiagnosed illness.  



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1980 to January 1993, which included a tour of duty 
in Southwest Asia during the Persian Gulf War.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2007, the veteran failed to appear for a hearing 
before a Veterans Law Judge.  

In March 2008, the Board requested the veteran to clarify his 
representative, giving him the opportunity to appoint another 
representative or to indicate his desire to retain the 
Georgia Department of Veterans Services.  The veteran was 
notified that if he did not respond within 30 days, it would 
be presumed that he did not desire representation.  As more 
than 30 days elapsed without a response from the veteran, the 
Board is proceeding with appellate review and considers the 
veteran unrepresented. 

In April 2008, the Board remanded the claim for additional 
development. 

The appeal is again REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

On the claim of service connection for shortness of breath, 
on VA examination in October 2003, the examiner expressed the 
opinion that the veteran's shortness of breath was due to 
obesity and in addition to "whatever component" that was a 
contribution from either chronic fatigue syndrome or 
fibromyalgia.  It was not clear whether the examiner was 
expressing a nexus opinion. 

In April 2008, the Board remanded the claim for a medical 
nexus opinion.  On VA examination in August 2008 in response 
to the Board's remand, the examiner diagnosed dyspnea on 
exertion, which was less likely than not a manifestation of 
the service-connected chronic fatigue/fibromyalgia syndrome.  
Subsequent to the August 2008 examination, additional VA 
evidence was received in the form of a report of a pulmonary 
function test performed at the time of the physical 
examination.  The report indicates a differential diagnosis 
that includes diseases of the pulmonary parenchyma, of the 
pleura, or of the chest wall, as well as neuromuscular 
weakness and high body mass index.  The report was not 
reviewed by the VA examiner and the evidence was not 
addressed in the supplemental statement of the case in 
September 2008.  

Accordingly, the case is REMANDED for the following action:

1. Arrange to have the veteran's file 
reviewed by the VA examiner who 
examined the veteran in August 2008.  
The examiner is asked whether it is at 
least as likely as not that the 
findings on the pulmonary function test 
in August 2008 are a manifestation of 
either service-connected chronic 
fatigue syndrome or fibromyalgia.  If 
the VA examiner is not available, 
schedule the veteran for another VA 
respiratory examination to obtain the 
opinion.  

The examiner's attention is directed to 
the previous VA examination reports of 
October 2003 and August 2008, as well 
as the report of a pulmonary function 
test performed in August 2008.  



In formulating the opinion, the term 
"at least as likely as not" does not 
mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against causation is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.  

2. After the development requested has 
been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnished the veteran a supplemental 
statement of the case and return the 
case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

